DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim1-27 are rejected under 35 U.S.C. 101 because:

The claimed invention in claims 1-13 are directed to abstract idea without significantly more. The claim(s) recite(s) generat[ing], compar[ing] and provid[ing] data, this is nothing more than mental process, i.e. concepts performed in the human mind including observation, evaluation and judging. This judicial exception is not integrated into a practical application because the recitation of a machine learning model is nothing more than implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of a machine learning model is nothing more than the well-known, routine, conventional activity that is performed by a processor as claimed.  Dependent claims are rejected as they depend on the rejected independent claims.  

The claimed invention in claims 14-27 are directed to abstract idea without significantly more. The claim(s) recite(s) generat[ing], and chang[ing] data, this is nothing more than mental process, i.e. concepts performed in the human mind including observation, evaluation and judging. This judicial exception is not integrated into a practical application because the recitation of a machine learning model is nothing more than implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of a machine learning model is nothing more than the well-known, routine, conventional activity that is performed by a processor as claimed.  Dependent claims are rejected as they depend on the rejected independent claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al (US 9,691,027) in view of Spertus et al (US Pub. 2017/0149793).  
With respect to claim 1 as best understood, Sawant discloses, An apparatus comprising: 
a processor; and a non-transitory computer readable medium configured to store an input received from another device, wherein the non-transitory computer readable medium is encoded with instructions that when executed by the processor cause the processor to (see figure 12, the apparatus including a processor and the instructions): 
generate from the input, using a machine learning model, a first value indicative of a result and second value indicative of a confidence level, compare the second value to a threshold value, wherein the threshold value is indicative of the first value comprising a third value memorized from a training data set used to train the machine learning model, (see col. 7, lines 3-15, a machine base model generate a confidence value for a file & compare to the confidence level threshold and the machine base model is trained using the training data see col. 7, lines 55-59); and [provide an output to the other device based on that comparing], as claimed.
However, Sawant fails to explicitly disclose provide an output to the other device based on that comparing, as claimed.  
Spertus in the same field teaches provide an output to the other device based on that comparing, (see figure 2 communication between server and device, and paragraph 0029, architecture capable of facilitating communication), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of securing the personal information and also both the references are of same applicant.  The teaching of Spertus can be incorporated in to Sawant’s system (see Sawant figure 12, 1274 Network) for suggestion, and the modification will yield an architecture capable of communication (see Spertus paragraph 0029) for motivation.  

With respect to claims 2 and 3 as best understood, combination of Sawant and Spertus fails to disclose wherein the output includes the result when the second value is equal to or less than the threshold value; and wherein the output includes an error signal when the second value is equal to or greater than the threshold value, as claimed.  But, it is a design choice for having results depending on the threshold after comparing the data to the threshold.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to utilize the design choice for accepting results to maximize the accuracy of the results.    

With respect to claim 4 as best understood, combination of Sawant and Spertus further discloses wherein the other device is a mobile device, (see Sawant col. 4, lines 14-15), as claimed.

With respect to claims 5 and 6 as best understood, combination of Sawant and Spertus further discloses wherein the machine learning model is trained using a modified training data set, wherein the modified training data set includes at least one of a masked value or an abstracted value; wherein at least some of the data from the modified training data set is received from the other device, (see Spertus col. 10, lines 1-24), as claimed. 

Claims 7, 8, 10 and 13 as best understood are rejected for the same reasons as set forth for the rejections for claims 1, 3, 2 and 5, because claims 7, 8, 10 and 13 are claiming subject matter of similar scope as claimed in claims 1, 3, 2 and 5 respectively.  
 
With respect to claim 9 as best understood combination of Sawant and Spertus further discloses when the second value is equal to or above the threshold value: analyzing the data input with the machine learning model to generate a fourth value indicative of a second result and a fifth value indicative of a second confidence level, wherein the fifth value is below the threshold value; and providing the fourth value as the output, (see Spertus paragraph 0006), as claimed.

With respect to claim 11 as best understood combination of Sawant and Spertus further discloses wherein the second value is generated based, at least in part, on a softmax algorithm, (see Sawant col. 6, lines 45-47, various machine learning algorithms softmax is one of it), as claimed. 

With respect to claim 12 as best understood combination of Sawant and Spertus further discloses wherein the second value is generated based, at least in part, on a distribution of the first value, (see Sawant col. 7, lines 3-12, MLD is applied to unclassified data to generate confidence value), as claimed.

With respect to claim 14 as best understood Sawant discloses, An apparatus comprising:
a processor, and a non-transitory computer readable medium configured to store data, wherein the non-transitory computer readable medium is encoded with instructions that when executed by the processor, cause the processor to, (see figure 12):
generate a first value indicative of a rank, wherein the first value indicates a number of times one or more values is included in the data; generate a second value indicative of a classification, wherein the second value indicates one or more data types included in the data, (see col. 8, lines 44-55, for feature extraction to rank positive and negative features based on frequency of occurrence, and col. 7 lines 30-45, for report to identify a data loss vector a type of sensitive data); 
[change a value of the one or more values included in the data based on the first value and the second value; and generate a training data set comprising the data including the value changed], as claimed.
Howevre, Sawant fails to disclose change a value of the one or more values included in the data based on the first value and the second value; and generate a training data set comprising the data including the value changed, as claimed
Spertus in the same field teaches change a value of the one or more values included in the data based on the first value and the second value; and generate a training data set comprising the data including the value changed, (see paragraph 0003) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of securing the personal information and also both the references are of same applicant.  The teaching of Spertus can be incorporated in to Sawant’s system (see Sawant col. 10, lines 1-2) for suggestion, and the modification will yield an architecture for anonymizes the sensistive information (see Spertus paragraph 0003) for motivation.  

With respect to claim 15 as best understood combination of Sawant and Spertus further discloses wherein the instructions implement a machine learning model to generate the second value, (see Sawant col. 12, lines 24-41), as claimed.

With respect to claim 16 as best understood combination of Sawant and Spertus further discloses wherein the machine learning model is a neural network, (see Sawant col. 6, lines 45-47, various machine learning algorithms and neural network is obviated by this), as claimed.

With respect to claim 17 as best understood combination of Sawant and Spertus further discloses wherein the instructions implement a rules-based classification system to generate the second value, (see Sawant col. 12, line 32-33, classification model), as claimed.

With respect to claim 18 as best understood combination of Sawant and Spertus further discloses wherein the non-transitory computer readable medium is further encoded with instructions to train a machine learning model with the training data set, (see Sawant col. 12, lines 24-41), as claimed.

With respect to claim 19 as best understood combination of Sawant and Spertus further discloses wherein the value of the one or more values is changed to an abstract value when the second value indicates the data type of the value is sensitive data and the first value indicates the number of times the value is included in the data is equal to or above a threshold value, (see Spertus paragraph 0006, last 10 lines), as claimed.

With respect to claim 20 as best understood combination of Sawant and Spertus further discloses wherein the value of the one or more values is changed to a masked value when the second value indicates the data type of the value is sensitive data and the first value indicates the number of times the value is included in the data is equal to or below a threshold value, (see Spertus paragraph 0006, last 10 lines), as claimed.

Claims 21, 22 and 24-27 as best understood are rejected for the same reasons as set forth for the rejections for claims 14, 20, 19, 17, 15 and 18, because claims 21, 22 and 24-27 are claiming subject matter of similar scope as claimed in claims 14, 20, 19, 17, 15 and 18 respectively.  

With respect to claim 23 as best understood combination of Sawant and Spertus further discloses wherein the sensitive data includes at least one of proper names, dates, addresses, passwords, birth dates, account numbers, or user names, (see Sawant col. 4, lines 5-56, examples of sensitive information), as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKKRAM BALI/Primary Examiner, Art Unit 2663